The defendant, Chap Scott, was on the 4th day of February, 1941, convicted in the county court of Comanche county of the crime of unlawful possession of intoxicating liquor, and his punishment assessed at a fine of $500 and 180 days' imprisonment in the county jail, from which judgment and sentence he appealed on the 22nd day of May, 1941. The Attorney General has called the attention of the court to the fact that, since this appeal was taken, defendant Chap Scott departed this life on or about the 1st day of September, 1941.
In a criminal prosecution the purpose of proceedings being to punish the accused, the action must necessarily abate upon his death, and where it is made to appear that defendant has died pending the determination of the appeal, the cause will be abated.
It is therefore considered, ordered, adjudged and decreed that the proceedings in the above entitled cause do abate, and the cause is remanded to the trial court to enter its appropriate order to that effect. *Page 81